Citation Nr: 1031421	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  08-33 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for radiculopathy of the 
bilateral upper and lower extremities, to include as secondary to 
service-connected degenerative changes of the lumbar spine.

2.  Entitlement to service connection for a headache disorder, to 
include as secondary to service-connected degenerative changes of 
the lumbar spine.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to May 1992.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a February 2008 rating decision in which the RO, inter alia, 
denied the Veteran's claims for service connection for 
radiculopathy of the bilateral upper and lower extremities and 
headaches.  In April 2008, the Veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued in 
September 2008, and the Veteran filed a substantive appeal (via a 
VA Form 9, Appeal to the Board of Veterans' Appeals) in October 
2008.

In his substantive appeal, the Veteran requested a hearing before 
a Veterans Law Judge at the RO.  A May 2010 letter informed him 
that his hearing was scheduled for June 2010.  However, in 
correspondence received in June 2010, the Veteran cancelled his 
hearing request.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.

2.  While the Veteran has complained of tingling in his upper and 
lower extremities, there is no competent medical evidence that 
the Veteran currently has, or at point pertinent to this claim 
has had,  radiculopathy (or other neurological disability) 
affecting the  upper and/or  lower extremities..

3.  While the Veteran has complained of headaches during periods 
of shoulder and neck pain, there is no competent medical evidence 
that the Veteran currently has, or at any point pertinent to this 
claim had had, a chronic headache disorder.




CONCLUSIONS OF LAW

1.  The criteria for service connection for radiculopathy of the 
bilateral upper and lower extremities are not met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2009).

2.  The criteria for service connection for a headache disorder 
are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a November 2007 pre-rating letter, the RO 
provided notice to the Veteran explaining what information and 
evidence was needed to substantiate the claims for service 
connection, what information and evidence must be submitted by 
the appellant, and what information and evidence would be 
obtained by VA.  This letter also included information pertaining 
to the assignment of disability ratings and effective dates, as 
well as the type of evidence that impacts those determinations.  
The February 2008 rating decision reflects the initial 
adjudication of the claims after issuance of this letter.  Hence, 
the November 2007 letter-which meets the content of notice 
requirements described in Dingess/Hartman and Pelegrini-also 
meets the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters herein decided.  Pertinent medical evidence 
associated with the claims file consists of service treatment 
records, VA treatment records, and the report of a November 2007 
VA-contract examination.  Also of record and considered in 
connection with this matter are various written documents 
provided by the Veteran, and by his representative, on his 
behalf.

The Board also finds that no additional RO action to further 
develop the record in connection with the claim for service 
connection for upper extremity radiculopathy or for a heachache 
is required.  While VA has not obtained a medical nexus opinion 
in connection with either claim, as explained in more detail, 
below, there is no medical indication whatsoever that the Veteran 
has either claimed disability for which service connection is 
sought-the fundamental criterion for an award of service 
connection.   As the current record does not reflect even a prima 
facie claim for service connection for either claimed disability, 
VA has no obligation to obtain further medical examination or 
opinion in connection with either claim..  See 38 U.S.C.A. § 
5103A(d); Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 
2003).  See also Duenas v. Principi, 18 Vet. App. 512 (2004) (per 
curium).

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate each claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with either claim.  Consequently, any 
error in the sequence of events or content of the notice is not 
shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).



II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service connection may 
be granted for any disease diagnosed after discharge from service 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Under 38 C.F.R. § 3.310(a), service connection may be granted for 
disability that is proximately due to or the result of a service-
connected disease or injury.  That regulation permits service 
connection not only for disability caused by service-connected 
disability, but for the degree of disability resulting from 
aggravation of a nonservice-connected disability by a service-
connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  [Parenthetically, the Board notes that, effective 
October 10, 2006, VA amended 38 C.F.R. § 3.310 with regard to the 
requirements for establishing secondary service connection on an 
aggravation basis.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  
However, given the basis for the denial of each claim, as noted 
below, any further discussion of the amendment is unnecessary.]

A.  Radiculopathy of the Bilateral Upper and Lower Extremities

The Veteran has complained of a tingling feeling in his arms and 
legs, and he has asserted that this is related to service, or 
alternatively, his service-connected degenerative changes of the 
lumbar spine.  However, considering the pertinent evidence in 
light of the above-noted legal authority, the Board finds that 
service connection for claimed radiculopathy of the bilateral 
upper and lower extremities is not warranted.

Service treatment records reflect that the Veteran complained of 
lower back pain in August 1990 with some radiation to the upper 
quadrant of the abdomen.  Deep tendon reflexes were normal.  In 
September 1991, the Veteran complained of back strain and denied 
radiation, numbness, and weakness.  Neurological findings were 
consistently normal throughout service.  Service treatment 
records are silent for any complaints of or treatment for 
bilateral upper extremity radiculopathy.

The record contains older reports of VA examinations pertaining 
to the  to the Veteran's original service connection claim for a 
lumbar spine disability.  On April 2002 VA-contract examination, 
the Veteran reported occasional radiation into his left leg.  
Neurological examination revealed patellar and achilles' reflexes 
at 2+ and 4+.  Sensation to pinprick was intact in both lower 
extremities.  Lower extremity motor function was grossly normal.  
On December 2002 VA examination, the Veteran reported radicular 
pain in the left lower extremity below the knee.  On examination, 
straight leg raising was negative.  Deep tendon reflexes were 2+ 
and symmetrical.  The Veteran was not diagnosed with 
radiculopathy at either examination.

An April 2004 VA outpatient treatment record reflects that the 
Veteran complained of chronic back pain.  The Veteran had normal 
reflexes and negative straight leg raises.

An April 2006 VA primary care assessment revealed normal straight 
leg raises, normal cranial nerves, normal deep tendon reflexes, 
and no motor or sensory focal deficits.  The physician noted that 
the Veteran had a CT of the lumbar spine in 2004 that was normal.

In November 2007, the Veteran was afforded an examination with a 
VA-contracted physician, in connection with  his claim.  The 
Veteran reported numbness and tingling associated with his 
service-connected lumbar spine disability.  Examination of the 
thoracolumbar spine revealed no evidence of radiating pain on 
movement.  Muscle spasm was absent.  There was tenderness noted 
on exam in the right and left paraspinal muscles.  Negative leg 
raising was present on the right and left.  There were no signs 
of intervertebral disc syndrome with chronic and permanent nerve 
root involvement.

On neurological examination of the lower extremities, motor 
function and sensory function were within normal limits.  Right 
and left lower extremity reflexes revealed knee jerk and ankle 
jerk at 1+.

In his April 2008 Notice of Disagreement, the Veteran reported 
neck and arm pain and associated his upper extremity tingling 
symptoms with this pain.  The Board notes, however, that the 
service connection has not be established for a cervical spine or 
arm disability.  

As indicated above, there is no medical indicia whatsoever, that 
the Veteran has, or has, or at point pertinent to this claim has 
had, radiculopathy of the upper and/or lower extremities.  
Despite the Veteran's complaints, the competent evidence of 
record does not reflect such a diagnosis, and, in fact, the 2007 
examination conducted in conjunction with this claim revealed no 
neurological abnormalities.  While that examination was 
approximately 3 years ago, neither the Veteran nor his 
representative has since presented or identified any medical 
evidence reflecting a  diagnosis of radiculopathy of either the 
bilateral upper or lower extremities.  In short, there is no 
competent evidence to support the claim.  

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to cases 
where such incidents have resulted in disability.  See 38 
U.S.C.A. §§ 1110, 1131; see also 38 C.F.R. § 3.310.  Thus, where, 
as here, medical evidence does not establish that the Veteran has 
the disability for which service connection is sought, there can 
be no valid claim for service connection-on any basis.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Consequently, the claim 
for service connection for radiculopathy of the bilateral upper 
and lower extremities must be denied, because the first essential 
criterion upon which to predicate a grant of service connection-
evidence of radiculopathy or similar neurological disability 
affecting the extremities-has not been met.

B.  A Headache Disorder

Considering the pertinent evidence in light of the above-noted 
legal authority, the Board finds that service connection for a 
headache disorder is not warranted.

The Veteran's service treatment records are silent for complaints 
of or treatment for headaches.

In his April 2008 Notice of Disagreement, the Veteran reported 
suffering from headaches after he began experiencing severe pain 
from his neck to his right shoulder and into his arm.  He 
reported that his headaches started shortly after the pain began.  
The Board again notes, however, that the Veteran is not service 
connected for any cervical spine, shoulder, or arm disability.

An April 2006 VA outpatient treatment record reveals a complaint 
of headaches occurring during back pain.  The Veteran reported 
that headaches were relieved with Tylenol.

As indicated above, while the Veteran has complained of headaches 
during periods of shoulder and neck pain, there is no competent 
medical evidence that the Veteran currently has, or at any point 
pertinent to this claim had had, a chronic headache disorder. 
Despite the Veteran's complaints, the competent evidence of 
record does not reflect such a diagnosis, and, in fact, the 
examination conducted in conjunction with this claim revealed no 
neurological abnormalities.  Moreover, neither the Veteran nor 
his representative has presented or identified any competent 
evidence reflecting a headache disorder.  

Also as noted above, above, Congress has specifically limited 
entitlement to service connection for disease or injury to cases 
where such incidents have resulted in disability.  See 38 
U.S.C.A. § 1110, 1131; see also 38 C.F.R. § 3.310.  Thus, where, 
as here, medical evidence does not establish that the Veteran has 
a headache disability upon which to predicate a grant of service 
connection, there can be no valid claim for service connection-
on any basis.  See Gilpin, 155 F.3d 1353; Brammer, 3 Vet. App. at 
225.  Consequently, the claim for service connection for 
headaches must be denied, because the first essential criterion 
for  service connection-evidence of a current headache 
disorder-has not been met.

C.  Both Claims

In addition to the medical evidence, the Board has considered the 
assertions of the Veteran and those advanced by the  
representative, on his behalf.  However, none of this evidence 
provides a basis for allowance of either claim.  While the 
Veteran is certainly competent to report his symptoms, the  Board 
points out that medical matters of diagnosis and etiology are 
within the province of trained medical professionals.  See Jones 
v. Brown, 7 Vet. App. 134, 137-38 (1994).  As laypersons without 
appropriate training and expertise, neither the Veteran nor his 
representative is competent to render a diagnosis of a current 
radiculopathic or headache disability (or, if current disability 
is shown, to provide a probative opinion as to etiology of any 
such disability).  See, e.g., Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions to the 
Veteran's tingling in his arms and legs and his headaches (or, as 
to medical etiology) have no probative value. 

For all the foregoing reasons, the Board finds that the claims 
for service connection for radiculopathy of the upper and lower 
bilateral extremities, to include as secondary to service-
connected degenerative changes of the lumbar spine, and 
headaches, to include as secondary to service-connected 
degenerative changes of the lumbar spine, must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
no competent, probative evidence supports either claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

Service connection for radiculopathy of the bilateral upper and 
lower extremities, to include as secondary to service-connected 
degenerative changes of the lumbar spine, is denied.

Service connection for a headache disorder, to include as 
secondary to service-connected degenerative changes of the lumbar 
spine, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


